Title: From Thomas Jefferson to Kennebec County, Maine, Constitutional Republicans, 16 January 1802
From: Jefferson, Thomas
To: Kennebec County, Maine, Constitutional Republicans


          
            Gentlemen
            Washington Jan. 16. 1802
          
          The address you have been pleased to forward me from the Constitutional republicans of the county of Kennebeck has been duly recieved, and with that sincere satisfaction which expressions of so much confidence are calculated to inspire. the difference of political opinion which too much divided us, some time past, is, I hope, yielding to the evidences daily arising that the great bulk of our citizens have, as a common object, the preservation of federal & representative government as organized by the constitution, and the administration of it with the least burthen which their safety, foreign and domestic, will admit. to keep it in it’s proper line, the doings of those, whom you appoint to high office should be [watched] with strictness and noted with that candour which speaking in the voice of a friend, is thankfully recieved, and weighed with respect.
          The principles of my inaugural address, which you are pleased to notice, were dictated by the sincere convictions of my mind, and shall be faithfully adhered to in the [gestion] of your affairs and I am happy that you view my administration so far with cordial approbation. justice and truth require that I ackoledge how much I am indebted to my coadjutors & constitutional advisors, in whose personal virtues and political wisdom you have expressed a confidence so just, so well merited, and so safe.
          
          The restoration of peace is an universal blessing, for which our interests, as well as our religion, call for our thankfulness.
          Accept for yourselves, gentlemen, and those whose sentiments you have been desired to communicate, my sincere thanks for the expressions so personally obliging to me, and the assurances of my respect and high consideration.
          
            Th: Jefferson
          
        